Registration No. 333-171650 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 03 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. (Check appropriate box or boxes) Principal Life Insurance Company Separate Account B (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code M. D. Roughton, The Principal Financial Group, Des Moines, Iowa 50392 (Name and Address of Agent for Service) Title of Securities Being Registered: Principal Lifetime Income Solutions SM It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 X_ on May 1, 2012 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on May 1, 2012 pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: X_ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 3 to the Registration Statement on Form N-4 for Principal Life Insurance Company Separate Account B ("Registrant") incorporates by reference the Prospectuses, Statement of Additional Information and Part C that are contained in the Registrant's Post-Effective Amendment No. 1, which was filed with the Securities and Exchange Commission on January 11, 2012 (SEC Accession Number 0000898745-12-000019). The sole purpose of this Post-Effective Amendment, which is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, is to extend the effective date of Post-Effective Amendment No. 1 to May 1, 2012. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Principal Life Insurance Company Separate Account B, has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned thereto duly authorized, and its seal to be hereunto affixed and attested, in the City of Des Moines and State of Iowa, on the 5th day of April, 2012. PRINCIPAL LIFE INSURANCE COMPANY SEPARATE ACCOUNT B (Registrant) By : /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer PRINCIPAL LIFE INSURANCE COMPANY (Depositor) By : /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer Attest: /s/ Joyce N. Hoffman Joyce N. Hoffman Senior Vice President and Corporate Secretary Pursuant to the requirements of the Securities Act, this amendment to the registration statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ L. D. Zimpleman L. D. Zimpleman Chairman, President April 5, 2012 and Chief Executive Officer /s/ A. R. Sanders Senior Vice President and April 5, 2012 A. R. Sanders Controller (Principal Accounting Officer) /s/ T. J. Lillis Senior Vice President April 5, 2012 T. J. Lillis and Chief Financial Officer (Principal Financial officer) (B. J. Bernard)* Director April 5, 2012 B. J. Bernard (J. Carter-Miller)* Director April 5, 2012 J. Carter-Miller (G. E. Costley)* Director April 5, 2012 G. E. Costley (M.T. Dan)* Director April 5, 2012 M. T. Dan _(D.H. Ferro)* Director April 5, 2012 Dennis H. Ferro (C. D. Gelatt, Jr.)* Director April 5, 2012 C. D. Gelatt, Jr. (S. L. Helton)* Director April 5, 2012 S. L. Helton (R. L. Keyser)* Director April 5, 2012 R. L. Keyser (L. Maestri)* Director April 5, 2012 L. Maestri (A. K. Mathrani)* Director April 5, 2012 A. K. Mathrani (E. E. Tallett)* Director April 5, 2012 E. E. Tallett * By /s/ L.D. Zimpleman L. D. Zimpleman Chairman, President and Chief Executive Officer Pursuant to Powers of Attorney Previously Filed
